 In the Matter of ST. Louis PUBLIC SERVICE COMPANYandINTER-NATIONAL ASSOCIATION OF MACHINISTS, DISTRICT No. 9, LODGE 777Case No. 14-R-1411.-Decided September 30, 1946Mr. Gaylord C. Burke,of St. Louis, Mo., for the Employer.Mr. W. C. Riley,of St. Louis, Mo., andMr. Rudolph Faupl,ofMilwaukee, Wis., for the IAM.Mr. O. David Zimring, by Mr. Hans J. Lehmann,of Chicago, Ill.,andMr. A. E. East,of St. Louis, Mo., for the Amalgamated.Mr. Henry Weinreich,of St. Louis, Mo., for the Carpenters.Mr. Bernard Dunau,of counsel to the Board.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at St. Louis,Missouri, on June 26, 27, and 28, 1946, before Elmer L. Hunt, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.At the hearing, the hear-ing officer referred to the Board the Amalgamated's motion to dismissthe petition on the ground,inter alia,that the unit requested is in-appropriate.For reasons hereinafter set forth, the motion is herebygranted.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSt.Louis Public Service Company, a Missouri corporation withprincipal offices at St. Louis, Missouri, operates a city transit systemcarrying passengers over fixed routes by motor bus and street car inthe city of St. Louis, Missouri, and in adjacent areas in St. LouisCounty. It operates 763 street cars and 977 busses over 27 street carlines and 31 bus lines, serving an area of 120 square miles.Passengersemployed by companies engaged in interstate commerce use theemployer's system in going to and from industrialareas.During the71 N. L. R B.,No. 19.160 ST. LOUIS PUBLIC SERVICE COMPANY161year 1945, the Employer's operating revenues were about $26,000,000.During the same period, it purchased materials and supplies valuedat about $1,587,000, of which approximately 90 percent originatedoutside the State of Missouri.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternationalAssociation ofMachinists,DistrictNo. 9, Lodge777, herein called the IAM, is a labor organization claiming to repre-sent employees of the Employer.Amalgamated Association of Street, Electric Railway and MotorCoach Employees of America, Divisions 788 and 1307, herein called theAmalgamated, is a labor organization affiliated with the AmericanFederation of Labor claiming to represent employees of the Employer.International Brotherhood of Carpenters & Joiners of America,Local No. 1596, herein called the Carpenters, is a labor organizationaffiliated with the American Federation of Labor, claiming to repre-sent employees of the Employer.'III.THE ALLEGED APPROPRIATE UNITThe question presented in this case is the propriety of establishinga unit limited to the skilled automotive mechanics employed in a citytransit system operating both street cars and motor busses, exclud-ing from the unit the skilled rail mechanics and certain lesser skilledmaintenance employees.The IAM requests a unit composed of theautomotive mechanics 2 working in the Employer's automotive mainshop and automotive division shops, but desires to exclude therefromgreasers, parts and chassis cleaners, gas and oil men, bus movers, boilerattendants, cleaners, and the skilled rail mechanics 3 working in theEmployer's railway main shop and railway division shops.The Em-ployer and the Amalgamated oppose this unit, contending that the re-quested grouping is inappropriate on the grounds that the unit isarbitrarily restricted and that a collective bargaining history on a'After the close of the hearing, the Carpenters filed a motion with the Board statingthat it had no interest in the proceeding,and requesting,in effect, permission to withdrawfrom further participation in the proceeding.Its motion is hereby granted.2The job titles represented among the automotive mechanics are machinists,enginerebuilders,body overhaul repairmen,body accident repairmen,transmission unit repairmen,differential unit repairmen,clutch unit repairmen,welders and metalizers,air unit repair-men, fuel unit repairmen,radiator unit repairmen,unit disassemblers,brake unit repair-men, chassis overhaul repairmen,day repairmen,and night repairmen3 The job titles represented among the railway mechanics are welders,machinists, fare-box repairmen,tinners, steel fabricators,machine shop bench hands,truck and motor shoprepairmen,armature room electrical repairmen,blacksmiths,carpenters,upholsterers,painters, and car repairmen. 162DECISIONSOF NATIONALLABOR RELATIONS BOARDmore comprehensive basis precludes its propriety. In addition, theEmployer contends that a currently existing collective agreement withthe Amalgamated is a bar to a present determination of representa-tives.However, in view of our decision in this case, we find it unneces-sary to consider either the bar question or the effect of the collectivebargaining history.In the operation of its public transportation franchise, the Employeremploys about 4,400 workers.Of this number, about 70 percent areoperators, and the remainder are engaged in various phases of repair,maintenance, clerical, and supervisory activities.Of this residualgroup, 788 workers are employed in the equipment department.'The equipment department is divided into a main shop and divisionshops.The main shop is separated into Shop No. 1 and Shop No. 2.Shop No. 2 is divided by a fire wall necessary for fire insurance pur-poses.The area south of the wall is the automotive main shop.Thearea north of the wall is part of the railway main shop, and comprisesthe paint, upholstery, and trimming shops, inspection pits, and generalstoreroom.Shop No. 1 comprises the remainder of the railway mainshop.The equipment department is concerned with the maintenance,repair, replacement, inspection, and housing of vehicles.The equipment department is under the over-all supervision of anoperating manager who has beneath him two general superintendentswho are responsible respectively for the automotive division and forthe railway division. In turn, the automotive general superintend-ent has answerable to him a superintendent of bus garages and aforeman of the automotive main shop.These individuals in turnhave various garage and shop foremen responsible to them.Similarly,the railway general superintendent has answerable to him a superin-tendent of street car stations and foremen in charge of car repairs,electrical repairs, and machine and metal shop repairs.Each of theseindividuals in turn has various car station and shop foremen respon-sible to him. In addition, the automotive general superintendentand the railway general superintendent are the joint supervisors ofthe chief clerk, whose staff handles all equipment department clericalmatters, and an equipment engineer, whose engineering staff handlesall equipment department technical matters. In the event of theabsence of either of the general superintendents, the other will coor-The number and relationship of employees in the equipment department are indicatedin the following table :TotalSupervisorsRequestedRequestedunitexclusionRailway main shop ------------------------245100235Railway division shops---------------------173100163Automotivemain shop---------------------11241026Automotive division shops-----------------25817122119, ST. LOUIS PUBLIC SERVICE COMPANY163dinate and direct the activities of the absent superintendent's workingforce.A rail supervisor may direct automotive personnel, or an auto-motive supervisor may direct rail personnel when, in the performanceof a particular job, convenience or efficiency will be served.An important factor in the Employer's operational problems, indic-ative of the relationship between automotive and rail maintenance, isthe joint utilization of street cars and motor busses.Beginning in1923 when the Employer owned 1,590 street cars and no busses andcontinuing to the present time when the Employer owns 977 busses and763 street cars, there has been a steady decline in the use of street carsand a corresponding increase in the use of motor busses, interruptedduring the war years but currently resumed, looking towards theeventual elimination of all street cars except for a few runs. Inaddition the body design and functioning of the new-type street carhas been deliberately modeled upon that of the motor bus to achieveas far as possible a duplication of parts and a common maintenanceprocedure.However, there is a basic distinction between the twoin that the bus is powered by an internal combustion engine and thestreet car is powered by an electric motor.To ease the problems of the transitional period and to effect presenteconomies from uniform maintenance procedure, the main shop of theequipment department has been planned and operated as an integratedunit.A good deal of necessary automotive maintenance work is per-formed in the railway main shop by rail personnel. The painting, up-holstery, trimming, welding, machine, and steel and tin shops, all sub-divisions of the railway main shop, perform almost equal amounts ofbus and street car maintenance work. To a considerably lesser extent,this is also true of the wood mill and the blacksmith shop. The fareboxshop, a part of the rail shop, repairs all fareboxes of both street carsand motor busses.Often, welders, upholsterers, and painters, all railshop employees, will perform work in the automotive shop when it ismore convenient to send the man to the job than the job to the man.The Employer's practice is to accept delivery of new busses in groupsof 100.Because of the abnormal work load which is thus put on theautomotive main shop, a part of the job of adjusting the new bussesto conform to the Employer's operational needs is performed in therail shop by rail personnel.As street cars are gradually eliminated,more of the space in the rail shop will'be devoted to bus repair work.The automotive main shop and the railway main shop have separatestorerooms, but each carries parts common to both busses and streetcars.5'In addition,all the batterywork is performed at a singlebus garage. In the nearfuture, it is planned to combine a bus garage and a carstation under a single roof andunder a single supervisor. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition to the functional interrelationships among the variouselements of the equipment department, and the occupational similari-ties among equipment department workers, the area of common eco-nomic concern of equipment department employees is coterminous withthe bounds of the department.The working conditions, the rates ofpay for comparable classifications, and the hours of work of employeesin the automotive main shop and the railway main shop, and in thebus garages and car stations, are strikingly similar. Incentive bonuses,vacation allowances, retirement plans, and free transportation privi-leges are available to these employees on equivalent bases.Because ofthe transition from street car to bus transportation, and the consequenttransfer of rail employees to bus divisions, the employees in the rail-way main shop and the car stations have a strong interest in the condi-tions of employment in the automotive main shop and the bus garages.Employees are not dropped from employment as a result of transi-tion; instead they are transferred to bus activities without loss ofseniority.Many of the top-grade mechanical jobs in the rail shop arereadily adaptable to like jobs in the automotive shop, and many of theyounger employees in the rail shop, in contemplation of the decreasein street car transportation in the near future, are availing themselvesof veterans' educational benefits in order to train themselves for antici-pated transfer to automotive work.When vacancies occur in certainof the job classifications in the automotive shop, qualified employeesin the rail shop may bid for the vacancy.However, upon such volun-tary transfer they acquire a new seniority date in order not to impairthe rights of earlier employees in that shop.The work of the excluded group of greasers, chassis and parts clean-ers, bus movers, gas and oil men, boiler attendants, and bus cleaners islargely confined to the bus garages. The operators drive the busses intothe yards at the garages.Thereafter bus movers drive the vehiclesto and from points in and around the garage. They must be alert torcognize any irregularities in the operation of the busses.The bussesare run to the gassing island where gas and oil attendants check anddispense water, gas, and oil, and keep a record of the gas and oil con-sumed.The busses are then moved to the greasing pit where the greas-er oils and greases the parts and makes a record of the materials used.The greaser must be familiar with all moving parts of the vehicles.The busses may be moved over the repair pit if the operators' reportsindicate that adjustments are needed or if periodic inspections are due.Cleaners sweep, clean, and polish the busses, and generally keep thepremises in order.The chassis and parts cleaners clean the soiledparts of units torn down by the mechanics, and clean underneath thechassis of the busses.The lesser skilled maintenance employees workin continuous association with the automotive mechanics, and in thecourse of their work acquire a familiarity with the mechanical features ST. LOUIS PUBLIC SERVICE COMPANY165of bus maintenance.They generally supplement this informationwith trade school training. In normal times, these employees are hiredby the Employer when they are relatively young because of their me-chanical aptitude, and the practice has been to use them as a pool inwhich to train prospective mechanics.When they are qualified to per-form the work, and a vacancy occurs, they are upgraded to the lowestechelon of automotive mechanic in accordance with their senioritywhich they carry with them into the mechanic's group.During thewar, because of the drastic displacement of personnel and the difficul-ties of procuring adequate workers, there were insufficient qualifiedpersonnel in the semi-skilled group to continue the practice of promo-tion in accordance with seniority.At the present time, when any ofthese helpers is promoted to a mechanic classification he relinquisheshis accumulated seniority and acquires a new seniority date.Withthe resumption of normal operations, the automatic seniority upgrad-ing will probably be resumed.The IAM maintains that it seeks a "pure craft unit."A consider-ation of the wide gamut of skills and specialties encompassed in theterm "automotive mechanic" indicates that the unit which the IAMrequests more nearly corresponds to a restricted departmental unitthan to a craft unit. It is also evident that rail and automotive manl-tenance work is not performed in exclusive unrelated compartments,and that equipment department workers, whether denoted rail or au-tomotive employees by virtue of their place of employment, are notthereby isolated from each other either occupationally or econom-ically.eThe skills of the rail mechanics are in many instances notnotably different from the skills of the automotive mechanics.Trans-fers from the rail shop to the automotive shop on a voluntary basis arenot uncommon, and transfers of workers as a result of transition fromstreet car to bus transportation emphasize the strong bond of com-mon interest among all workers in the equipment department.Allare confronted with identical wages, hours, and working conditionsproblems.Moreover, the requested segregation of greasers, parts andchassis cleaners, bus movers, gas and oil men, boiler attendants, andcleaners from the automotive mechanics is particularly artificial andimpractical.7These jobs are the semi-skilled level at which workersbreak into the automotive maintenance field, and represent the train-ing ground for ultimate upgrading into more skilled classifications.Most important, the employment problems of the lesser skilled main-tenance workers are not severable from those of the skilled mechanics."G The IAM itself presently represents machinists in both the railway main shop andthe automotive main shop.7SeeMatter of Spokane United Railways,60 N. L. R. B. 14.8 For example, the greaser receives 75 cents per hour as distinguished from the Class6 mechanic who receives 78 cents per hour, a wholly insubstantial difference. - 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDAn analysis of the enmeshed relationships of all equipment depart-ment workers impels the conclusion that the automotive mechanicshave no such special interests as would justify separating them fromt lie remaining employees in the equipment department of which theyare an inextricable part.We shall therefore dismiss the petition onthe ground of the inappropriateness of the requested unit.9ORDERUpon the basis of the above findings of fact, and the entire recordin the case, the National Labor Relations Board hereby orders thatthe petition for an investigation and certification of representativesof employees of St. Louis Public Service Company, St. Louis, Missouri,filed by International Association of Machinists, District No. 9, Lodge777, be, and it hereby is, dismissed.9 Cf. Matter of SakscECompany,68 N. L. R. B. 413;Matter of Jacob Schmidt BrewingCompany,57 N. L. R. B. 548;Matter of Triangle Publications,Inc.,40 N. L. R.B. 1330.